     Case 2:19-cv-00594-APG-EJY Document 152 Filed 09/15/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEVADA
10
11 CANDY TORRES,               )                No. 2:19-cv-00594-APG-EJY
                               )
12               Plaintiff,    )                ORDER EXTENDING DEADLINE
            vs.                )                TO LODGE JOINT REVISED
13                             )                PRETRIAL ORDER
      ALLAN ROTHSTEIN and KYLE )
14    PUNTNEY,                 )
                               )
15                             )
                 Defendants.   )
16                             )
                               )
17    Related Cross Complaint  )
                               )
18
            Having considered the unopposed application of plaintiff Candy Torres for
19
      an extension of time to lodge the joint revised pretrial order in this action, and
20
      good cause appearing therefor, IT IS HEREBY ORDERED that the deadline for
21
      lodging the joint revised pretrial order is extended from Friday, September 17,
22
      2021 to Friday, October 1, 2021.
23
            SO ORDERED.
24
            Dated:    September 15, 2021.
25
26
                                                     _________________________
27                                                   Hon. Andrew P. Gordon
                                                     United States District Judge
28
